Citation Nr: 1014985	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder strain. 



REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1999 to June 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that in relevant part increased the 
evaluation for the service-connected low back disability from 
noncompensable to 20 percent and granted service connection 
for a right knee disability and right shoulder strain, each 
rated 10 percent disabling effective from June 17, 2007. 


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
flexion greater than 30 degrees, without ankylosis and 
without incapacitating episodes; he does not have an 
associated neurological disability that is separately 
compensable.

2.  From June 17, 2007 the Veteran's right knee disability 
has been manifested by symptomatic removal of semilunar 
cartilage with pain, but not by locking or effusion into the 
joint, compensable limitation of flexion or extension, or 
instability of the knee.

3.  The Veteran is right-handed.

4.  From June 17, 2007 the Veteran's right shoulder 
disability  has been manifested by motion of the arm to at 
least shoulder level and reduced ability to lift, both due to 
pain; it has not been manifested by limitation of motion to 
halfway between the side and the shoulder or by dislocation 
or nonunion of the tibia and the clavicle.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237 and 5243 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257-5261 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for right shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating higher than 20 percent for 
his low back disability and initial evaluations higher than 
10 percent for his right knee and right shoulder 
disabilities.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria 
and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2007 the RO sent the Veteran a letter providing all 
required notice, including the disability-rating and 
effective-date elements.  The Veteran had ample opportunity 
to respond prior to issuance of the rating decision on appeal 
in February 2008.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and outpatient records were obtained.  The 
Veteran was afforded appropriate VA examinations, most 
recently in December 2008; the Veteran has not asserted, and 
the evidence of record does not show, that his disabilities 
have increased significantly in severity since the last 
examination.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim, and the Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Evaluation of Low Back Disability

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5242 (2009).  IVDS will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Formula for Rating IVDS [Intervertebral Disc Syndrome] 
Based on Incapacitating Episodes provides as follows.  A 
rating of 10 percent is assigned for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months. A rating of 40 percent is assigned 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A rating of 60 percent is assigned for 
incapacitating episodes having total duration of at least 6 
weeks during the past 12 months.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, for purposes of 
evaluation under Diagnostic Code 5243, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Second, if IVDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.

In November 2007 the Veteran presented to VA physical 
rehabilitation for consult regarding acute exacerbation of 
his chronic lower back pain, suffered while putting up dry 
wall.  The clinician noted the Veteran had been working 
intermittently as a mechanic since June 2007 but had been out 
of work since the recent exacerbation.  During clinical 
examination the Veteran had difficulty with toe raise 
secondary to pain but could heel raise without pain.  
Extension was full, but bending and rotation produced pain 
into the right buttock.  There was diffuse tenderness without 
trigger points; the sacroiliac joint was nontender 
bilaterally.  Straight leg raise (SLR) was positive on the 
right, and there was localized pain in the L4-S1 area.  The 
clinician's impression was acute exacerbation of chronic 
lumbosacral back pain.

VA X-ray of the lumbosacral spine in November 2007 showed 
normal vertebral bodies and intervertebral disc space and 
normal sacroiliac joints.  There was no evidence of 
spondylosis or spondylolisthesis.  However, there was loss of 
normal lordotic curve.

The Veteran had a VA general medical examination in December 
2007.  The examiner, a physician, reviewed the claims file.  
The Veteran complained of chronic back pain flaring daily, 
lasting from one hour to the whole day.  Pain medication, 
muscle relaxers and physical therapy had not provided relief 
from the pain.  The Veteran had sought emergency room 
treatment for back pain two weeks previously, and had not 
worked for the past four weeks due to back pain.  The Veteran 
was unable to lift his four year old son due to back and 
shoulder pain.  The Veteran denied back surgery and stated he 
could perform activities of daily living (ADLs) without 
assistance.

On examination the Veteran ambulated without assistive 
devices but with a slow, limping gait.  There was no gross 
abnormality, but there was tenderness of the muscles on 
palpation.  Forward flexion was to 60 degrees with pain at 50 
degrees.  Repetitive motion testing was not performed due to 
pain and stiffness.  SLR was positive on the right.  Deep 
tendon reflexes (DTRs) were 2+ bilaterally and strength was 
5/5 bilaterally. Sensory examination was intact.  The 
examiner's impression was lumbar disc disease with 
radiculopathy affecting the right leg.

In December 2007 after the VA examination cited above the 
Veteran had VA magnetic resonance imaging (MRI) of the spine.  
Alignment of the spine was normal and there was no disc 
herniation present at L1-2, L2-3 or L3-4.  There was slight 
indentation of the thecal sac by a bulging disc at L4-5, and 
disc herniation with compression of the thecal sac and nerve 
root at L5-S1.

During a VA neurosurgery consult in January 2008 the Veteran 
complained of severe back pain and some right-sided leg pain.  
Neurologic examination showed cranial nerves intact and lower 
extremity strength of 5/5.  Reflexes in the knees were brisk.  
The Veteran denied any sensory symptoms but the clinician 
noted some decrease in sensation and paresthesia in L5 
distribution.   The clinician reviewed the recent MRI with 
the Veteran and explained the acute onset of radiculopathy 14 
months previously could be due to the newly-discovered disc 
herniation; however, the current symptoms were minimal and 
there was no finding of radiculopathy. If the Veteran 
continued to have back pain it was probably due to discogenic 
back pain due to degenerating disc. 

The Veteran underwent VA electromyography/nerve conduction 
velocity (EMG/NCV) study in February 2008.  The clinician 
recorded history of participation in physical therapy and 
epidural steroid injections, with 6-8 weeks of relief.  The 
Veteran described current pain as traveling along the lateral 
aspect of the right thigh to the top of the foot, associated 
with numbness and tingling.  However, his pain on that day 
was minimal.  The clinician observed the Veteran was 
ambulating without difficulty and was able to perform toe 
walk, heel walk and repeated toe raises.  There was full 
lumbosacral extension, although flexion was minimally 
decreased due to discomfort.  Left lateral sidebending was 
normal; right lateral sidebending produced some pain into the 
right buttock.  There was tenderness to palpation in the 
right lower paraspinals to the upper sacral area, although 
sacroiliac joints were non-tender bilaterally.  The bilateral 
lower extremities had muscle strength 5/5, reflexes 2/4 and 
intact sensation.  SLR was negative bilaterally.  Motor nerve 
conduction and sensory nerve conduction studies were normal.  
The conclusion was normal EMG/NCV study of the bilateral 
lower extremities with no electrodiagnostic evidence of 
lumbosacral radiculopathy.

A VA rehabilitative medicine note in February 2008, by a 
physician, notes complaint of constant back pain and 
intermittent right leg pain with flexion or on lifting his 
son of approximately 28 pounds.  He described pain of 6/10 
intensity, worse when sitting or bending forward or backward.  
On examination he had flexion to 60 degrees with increased 
back pain and the Veteran had to squat to recover; extension 
was to 10 degrees with low back and right leg pain.  SLR was 
to 45 degrees with low back pain.  The clinician's impression 
was chronic lumbar pain inadequately controlled by 
medication.

A follow-up VA rehabilitative medicine note in May 2008, by a 
physician, notes complaint of pain of 7/10 severity despite 
taking morphine and other prescription pain medications.  On 
examination, flexion was limited with the hands to the knee 
level and extension was to 10 degrees and painful.  Palpation 
of the lumbosacral spine, paraspinal areas and sacroiliac 
joints was nontender.  SLR in the sitting position was 
associated with low back pain without radicular symptoms.  
Motor strength was 5/5, knee jerks 1-2+ and ankle jerks 2+ 
bilaterally.  The Veteran was ambulating independently; he 
could heel-walk and toe-walk without difficulty but his gait 
was somewhat slow.  The impression was chronic low back pain 
secondary to right posterior lateral disc herniation at L5-S1 
and superimposed extruded component located at the posterior 
and central canal area.   The Veteran stated he was not 
trying to reenter the work force but rather was trying to go 
to school.

The Veteran had VA inpatient psychiatric treatment in 
November 2008 in which the clinician noted the Veteran was 
currently unemployed and his main source of income was his 
disability compensation for his back pain.  The Veteran 
asserted he had lost his job in March due to his gambling 
addiction.

The Veteran had a VA examination in December 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of current low back pain 
radiating down his right leg to the toes.  His present 
treatment included exercise as tolerated and prescription 
medications including morphine.  He denied incapacitating 
episodes directed by a physician and also denied bowel or 
bladder incontinence.  In addition to everyday low back pain 
he reported flare-ups averaging 5 to 10 episodes per month 
lasting an average of 2 days during which he was 
predominantly housebound due to pain, stiffness and 
dysfunction.  He reported history of injections but no 
surgery.  He endorsed using a cane periodically, denied using 
a back brace and reported he could walk an average of 20 
minutes.  

In terms of functional limitations the Veteran stated he 
could bathe himself but needed assistance from his wife in 
washing his lower extremities.  He stated he could dress but 
needed help with bending activities such as putting on shoes 
and socks.  The Veteran could eat, could drive for 5 minutes 
and could walk for 20 minutes.  The Veteran had significant 
restrictions with any bending, lifting or twisting 
activities.  He reported he had last worked in March 2008 as 
a plant operator but had been unable to perform predominantly 
due to his back condition.  

On examination the Veteran was observed to walk with a limp.  
He sometimes stood during the interview for comfort.  The 
Veteran was able to stand erect.  There was some flattening 
of the lumbosacral curve and slight kyphosis.  Palpation 
showed tenderness of the paraspinal muscles but no 
abnormality of temperature, crepitance or swelling.  Range of 
motion was flexion to 75 degrees with pain at 65 degrees; 
repetitive testing reduced flexion to 70 degrees with pain at 
60 degrees.  The Veteran was able to raise on this tiptoes 
and his heels.  SLR was 90 degrees bilaterally.  Sensation of 
the bilateral feet was normal.  Reflexes of the bilateral 
knees and ankles were 2+.  Motor testing was 5/5. 

VA X-ray of the spine in December 2008 showed no bony 
abnormality but showed straightening of the lumbar spine; the 
impression was no significant change since the previous study 
in November 2007. 

During the course of VA outpatient psychiatric treatment in 
December 2008 the Veteran reported difficulty sleeping due to 
poor management of his back pain.

During a visit to the VA primary care clinic in January 2009, 
the Veteran reported his most problematic pain by far was his 
chronic back pain, which had dramatically altered his quality 
of life since he could no longer work or play with his 
children; he spent most of his time sitting on the couch.  He 
reported impairment of sexual activity due to low back pain.  
On examination there was some tenderness to palpation over 
the lumbosacral area.  SLR was positive at 15 degrees right 
and 30 degrees left.  There was decreased strength in the 
lower extremities, due more to pain than to true muscle 
weakness; there was no muscle atrophy noted.  The clinician 
stated the Veteran appeared to have a legitimate pain problem 
and chronic pain syndrome with some other comorbid symptoms 
possibly including depression, insomnia and sense of loss.

On review of the evidence above the Board notes that at no 
time during the period under review has the Veteran's lumbar 
flexion been less than 30 degrees, nor has he had ankylosis 
to any degree.  Accordingly, the criteria for a schedular 
rating in excess of 20 percent are not met.  Further, he has 
not had any incapacitating episodes on which alternative 
rating could be based.

VA examinations show that despite the effects of pain, 
weakness, fatigability or incoordination with repetitive 
motion his symptoms have not approached the criteria for the 
higher level.  Additional compensation under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca is accordingly not warranted.
 
The Veteran has not had any demonstrated neurological 
disorders associated with his lumbosacral spine disability 
for which separate rating can be granted.  The Veteran has 
complained of pain radiating into the right leg and foot, but 
the schedular criteria apply regardless of pain whether or 
not it radiates.  The Veteran had an EMG/NCV study during the 
course of the appeal that demonstrated he does not have 
clinical radiculopathy or neuropathy that can be rated under 
the appropriate rating criteria for neurological disorders.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence offered by the Veteran 
in the form of his correspondence to VA and his statements to 
various medical providers.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full competence and 
credibility in reporting his symptoms, nothing in his 
statements show his symptoms have approached the schedular 
criteria for the higher 40 percent rating, even during 
periods of flare-up.

The Veteran intimated to various medical providers that he 
had to quit work in March 2006 primarily due to his back 
pain.  The Board must accordingly consider whether a claim 
has been raised for a total disability rating for individual 
unemployability due to service-connected disabilities.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran 
submitted a claim for a TDIU in March 2008 that was denied in 
an RO rating decision issued in March 2009, during the course 
of the appeal before the Board.  The Veteran has not appealed 
this denial.  The Board accordingly finds that the instant 
claim for increased rating for a low back disorder does not 
constitute an intertwined claim for a TDIU.  

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
low back disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence in this case preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.

Initial Evaluation of Right Knee Disability

Disabilities of the knee are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263. 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of the knee is rated under Diagnostic Code 5266.  
Impairment of the fibula and tibia (malunion or nonunion) is 
rated under Diagnostic Code 5262, and genu recurvatum is 
rated under Diagnostic Code 5263.  The Veteran is not shown 
to have any of these disorders, so those Diagnostic Codes do 
not apply.

The Veteran had a VA general medical examination in December 
2007.  The examiner, a physician, reviewed the claims file.  
The Veteran complained of right knee pain with flare-ups 
daily that could last from several hours to the entire day.  
The Veteran had to elevate his knee during flare-ups.  
Medication had not provided much relief.  The Veteran 
reported having to limit prolonged walking or standing; he 
was unable to do house or yard work.  The knee did not swell, 
lock or give out, and he did not wear a knee brace or use an 
assistive device.

On examination the Veteran ambulated without assistive 
devices but with a slow, limping gait.  There was no swelling 
of the knee.  Range of motion was flexion to 120 degrees with 
pain at 110 degrees; extension was to 0 degrees without pain.  
Repetitive flexion and extension produced no additional 
impairment in range of motion or level of pain.  There was no 
instability on examination.  The examiner's impression was 
lateral meniscus tear of the right knee requiring surgery and 
resulting in osteoarthritis.       

VA treatment records dating from December 2007 through 
December 2008 are negative for complaints of or treatment for 
a right knee disorder.

The Veteran had a VA examination in December 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of right knee pain with 
stiffness; he denied any significant giving way or locking of 
the right knee.  His present treatment consisted of activity 
as tolerated and grin-and-bear-it mentality, although he did 
take medication for his joints.  He reported flare-ups of 
right knee pain, stiffness and dysfunction averaging two 
episodes per month and lasting one day manifested by more 
pain and dysfunction.  The Veteran endorsed using a right 
knee brace and occasionally using a cane.

On examination the right knee showed no significant 
abnormality of color or deformity although there was a 
suggestion of slight swelling.  Palpation elicited no 
abnormality of temperature but there was some slight 
crepitus, minimal swelling and some joint line pain.  Range 
of motion was flexion to 125 degrees with pain at 120 
degrees; extension is not recorded.  Repetitive motion 
testing produced no additional impairment due to pain, 
weakness, fatigability or incoordination.  Stability testing 
showed the ligaments were stable and normal.  X-ray of the 
knee was normal.  The clinical impression was right knee 
lateral meniscus tear with resultant arthroscopic surgery in 
service.    

During a visit to the VA primary care clinic in January 2009, 
the Veteran reported he was bothered "somewhat" by his 
right knee.

On review of the evidence above the Board notes the Veteran's 
currently-assigned rating of 10 percent is the maximum 
allowable under DC 5259 (removal of semilunar cartilage, 
symptomatic).  A rating of 20 percent is available under DC 
5258 (dislocation of semilunar cartilage with frequent 
episodes of pain, locking and effusion into the joint); the 
Veteran has complained of pain, but there is no medical or 
lay evidence showing either locking or effusion.  The 
Veteran's knee does not have compensable limitation of 
flexion (DC 5260) or extension (DC 5261).  Finally, there is 
no instability to warrant evaluation under DC 5257.

The VA examiner in December 2007 stated an opinion that the 
Veteran's right knee injury had resulted in osteoarthritis, 
although at that time there was no X-ray of the knee on which 
such diagnosis can have been based.  The Veteran had a normal 
VA X-ray of the knee in December 2008.  Even if the Veteran 
arguendo had osteoarthritis of the knee, he does not have 
compensable limitation of motion, so his rating would not be 
more than the currently-assigned 10 percent under DC 5003.

VA examinations show that despite the effects of pain, 
weakness, fatigability or incoordination with repetitive 
motion his symptoms have not approached the criteria for the 
higher level.  Additional compensation under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca is accordingly not warranted.

The Veteran has not asserted in his lay evidence that he has 
had any of the symptoms that would meet any schedular 
criteria for a higher rating, to include during periods of 
flare-up.  His primary complaint is knee pain, but the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
right knee disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

The Veteran has not asserted, and the evidence of record does 
not show, that the service-connected right knee disability 
renders him unemployable.  The Board accordingly finds the 
instant request for increased rating does not represent a 
request for TDIU.  Rice v. Shinseki, supra.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show both knee arthritis and 
instability, there is no basis for the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  Moreover, there is no basis for separate evaluations 
for flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

The evidence in this case preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.

Evaluation of Right Shoulder Disability

Disabilities of the arm and shoulder are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.

The rating criteria of Diagnostic Code 5201 are as follows.  
A rating of 20 percent is assigned for limitation motion of 
the arm at shoulder level (major or minor) or for limitation 
of motion of the minor arm midway between the side and 
shoulder level.  A rating of 30 percent is assigned for 
limitation of motion of the major arm midway between the side 
and shoulder level or for limitation of motion of the minor 
arm to 25 degrees from the side.  A rating of 40 percent is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.

For reference, under VA rating criteria normal ranges of 
motion of the arm and shoulder are as follows: arm forward 
elevation (flexion) and abduction each from 0 to 180 degrees, 
and shoulder internal and external rotation each to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2009). 

Also applicable in this case is Diagnostic Code 5203 
(impairment of clavicle or scapula), the rating criteria of 
which are as follows.  A rating of 10 percent is assigned for 
malunion or for nonunion with loose movement.  A rating of 20 
percent is assigned for nonunion with loose movement or for 
dislocation.  These ratings are assigned for major and minor 
sides without distinction.  Rating may also be based on 
impairment of contiguous joints.

Other diagnostic codes applicable to the shoulder are 
Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation) and Diagnostic Code 5202 (other impairment of 
the humerus including loss of head, nonunion, fibrous union, 
recurrent dislocation at the scapulohumeral joint, and 
malunion).  As noted below, these conditions are not shown on 
examination and application of these diagnostic codes is not 
warranted.

The Veteran had a VA general medical examination in December 
2007.  The examiner, a physician, reviewed the claims file.  
The Veteran complained of right shoulder pain with flare-ups 
daily that last several hours to the entire day.  The Veteran 
was unable to lift his four year old son due to back and 
shoulder pain.  The Veteran reported sleep impairment due to 
shoulder pain overnight.  The shoulder would be very stiff 
and painful in the morning.  Pain medication did not provide 
much relief.

On examination there was no gross abnormality of the 
shoulder, but there was tenderness to palpation and crepitus 
during motion testing.  Range of motion was forward flexion 
to 160 degrees with pain at 150 degrees and abduction to 140 
degrees with pain at 130 degrees; internal and external 
rotations both were to 70 degrees with pain at 60 degrees.  
Repetitive motion testing was not performed due to pain and 
stiffness during motion.  X-ray of the right shoulder was 
normal (no significant bone or joint abnormality and no 
calcification involving the rotator cuff).  The examiner's 
impression was right shoulder strain.

VA treatment records dating from December 2007 through 
December 2008 are negative for complaints of or treatment for 
a right shoulder disorder.

The Veteran had a VA examination in December 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted the Veteran is right-handed.  
The Veteran complained of right shoulder pain; his present 
treatment consisted of activity as tolerated and grin-and-
bear-it mentality, although he did take medication for his 
joints.  He reported flare-ups of right shoulder pain, 
stiffness and dysfunction averaging two episodes per month 
and lasting one day manifested by more pain and dysfunction.  
He also reported significant restrictions on any lifting with 
the right shoulder.  

On examination the right shoulder showed no significant 
abnormality of color, deformity, swelling or atrophy.  
Palpation showed pain and crepitus but no swelling or 
temperature.  Range of motion was forward flexion to 165 
degrees with pain at 155 degrees, abduction to 160 degrees 
with pain at 150 degrees, external rotation to 85 degrees and 
internal rotation to 90 degrees. Repetitive motion testing 
produced no additional impairment due to pain, weakness, 
fatigability or incoordination.  MRI  of the right shoulder 
showed hypertrophic changes at the level of the 
acromioclavicular (AC) joint borderline impingement of the 
supraspinatus muscle, hypertrophy of the supraspinatus muscle 
proximal to the AC joint and possibly contributing to 
impingement during motion, and borderline impingement of the 
supraspinatus tendon by the acromion; finding consistent with 
early tendonitis.  The examiner's impression was right 
shoulder strain with borderline impingement of the 
supraspinatus tendon by acromion and findings consistent with 
early tendonitis.

During a visit to the VA primary care clinic in January 2009, 
the Veteran reported some chronic right shoulder pain.  On 
examination the right shoulder had some pain with abduction 
of the arm at 75 to 120 degrees and also with forward 
extension and flexion of the shoulder.

On review of the evidence above, the Board notes that the 
Veteran has been able to elevate his (dominant) right arm to 
at least shoulder level throughout the period under review.  
In January 2009 he was able to elevate his arm only to 75 
degrees without pain, but despite the pain he was able to 
elevate the arm to 120 degrees, well above shoulder level (90 
degrees).  A rating of 20 percent, the minimum available 
under DC 5201, is accordingly not warranted.

The RO has rated the Veteran's disability under DC 5203 
(impairment of clavicle or scapula).  Under this DC, the 
rating 20 percent rating requires nonunion of the clavicle 
and scapula with loose movement, or dislocation of the 
clavicle and scapula) but in this case there is no indication 
that any of these criteria are met.  Specifically, 
examinations and diagnostics do not show dislocation or 
nonunion of the tibia or clavicle. 

The Veteran's primary complaint is shoulder pain, which 
prevents him from lifting and from activities such as 
throwing.  The currently-assigned 10 percent rating is in 
essence compensation for pain, since he does not have 
compensable symptoms other than pain (dislocation, limitation 
of motion, etc.) under any applicable DC.  As noted above, 
the rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, supra.  The Board concludes that 
the current 10 percent rating represents appropriate 
compensation for his shoulder pain, absent other symptoms 
that are compensable under the rating criteria.   
    
The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
right shoulder disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

The Veteran has not asserted, and the evidence of record does 
not show, that the service-connected right shoulder 
disability renders him unemployable.  The Board accordingly 
finds the instant request for increased rating does not 
represent a request for a TDIU.  Rice v. Shinseki, 22 Vet. 
App. at 447.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson v. West, supra (1999).

The evidence in this case preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.


ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.

An initial evaluation in excess of 10 percent for a right 
knee disability is denied.

An initial evaluation in excess of 10 percent for right 
shoulder strain is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


